DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  “an bottom” in claims 1 and 18 should be changed to –a bottom--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18: The claims recite, “the annular slot extending from the bottom opening to proximate the perimeter.” The claims define multiple perimeters so it unclear which perimeter the applicant is referring to as, “the perimeter.”  The examiner assumes “the perimeter” refers to the perimeter of the bottom perimeter of flexible bottom sheet material perimeter. But clarification and/or correction is required.
Regarding claim 16: the claim recites, “wherein the substantial majority of the base is received in the annular slot.”  
The specification defines “substantial” as meaning, “mostly, or for the most part (page 4).”  In other words, less than that which is specified. 
It is unclear what is actually required when “majority” is modified by “substantially” because it appears to be redundant. 
Or the “substantial majority” could be interpreted as requiring less than a majority.  If “majority” means 51%, then the “substantial majority” could be less than 51% because “substantial” means less than 100% of that which is specified.  
The applicant is required to provide clarification and/or correction.     
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph; and claim objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record is to Castillo (US 6,581,888) which discloses a drink holder (10, figs 1 and 2) comprising: a donut section (24 and 12, fig 2), the donut section comprising (i) an exterior including a donut top side (at lead line 24, fig 2), a donut bottom side (i.e. surface of 12, below lead line 20, fig 2), an exterior sidewall (at lead line 12) and defining a generally cylindrical center hole (26) extending through the donut top side, the exterior comprising flexible donut sheet material (i.e. elastomer 24), and (ii) an interior substantially filled with fill (i.e. rock 14, sand 16, granules 18, fig 2, col. 3 ll. 7-10); and a bottom section (i.e. portion of 12 in contact with the glass 30, fig 2), the bottom section comprising flexible bottom sheet material (col. 3 ll. 33-35) and the bottom section forms an annular slot (i.e. space between 24 and 12 that receives the base of glass 30, fig 2).
Castillo, as applied above does not disclose that the center hole (26) extends from a bottom opening through the donut bottom side to a top opening through the donut top side; or the bottom section having a bottom perimeter; wherein the bottom section is attached to the donut section proximate a perimeter of the donut bottom side to form the annular slot, the annular slot extending from the bottom opening to proximate the perimeter; or a notch opening extending outwardly from the center hole from the donut top side to the donut bottom side (claim 18).  Further, there is no reference of record that would have motivated a person of ordinary skill in the art to have modified the invention of Castillo to include said elements.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210371049 discloses a donut shaped floatation device
US20210076856 discloses a device for receiving the base of stemware
US20190350393 discloses a wine glass float
US20070131834 discloses a C shaped weight for balancing a wine glass
20040155047 discloses a pillow with a space for holding cups


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733